IN THE SUPREME COURT OF THE STATE OF NEVADA


                   KEVIN NORTHROP,                                      No. 64589
                   Appellant,
                   vs.
                   THE STATE OF NEVADA, DIVISION
                                                                               FILED
                   OF WELFARE AND SUPPORTIVE                                   MAY 2 6 2016
                   SERVICES; AND TAMMY
                   GOODNIGHT,
                   Respondents.

                                   ORDER OF REVERSAL AND REMAND

                              This is an appeal from a district court order resolving child
                   support arrears and modifying child support. Second Judicial District
                   Court, Washoe County; Bridget Robb Peck, Judge.
                              Following the divorce of appellant Kevin Northrop and
                   respondent Tammy Goodnight, the former couple entered into a marital
                   settlement and child custody agreement in 2004, in which Northrop
                   agreed to pay $500 per month in child support. When Northrop fell
                   behind on payments, Goodnight and the Division of Welfare and
                   Supportive Services (DWSS) filed a notice of intent to enforce Northrop's
                   child support payment. In 2005, a court master recommended a principal
                   judgment against Northrop for child support arrears that would require
                   him to make monthly arrears payments in addition to his ongoing monthly
                   $500 child support obligation. The district court entered an order
                   approving the master's recommendations.
                              In November 2006, Northrop was incarcerated for an
                   unrelated crime, at which time his previously sporadic payments ceased
                   altogether. In December 2012, DWSS and Goodnight filed a notice of
                   telephonic hearing and motion to modify the child support order. In
SUPREME COURT
        OF
     NEVADA

                                                                           A
(0) 1947A    er.
                   January 2013, a court master made the following findings and
                   recommendations: (1) award DWSS arrears to be paid at $75 per month,
                   (2) reduce Northrop's child support obligation to $100 per month, (3) order
                   Northrop to pay monthly health insurance premiums, and (4) prevent
                   interest from accruing while Northrop remained incarcerated—with all
                   payments to begin the first full month after Northup's release from prison.
                   Northrop objected to the court master's findings and recommendations.
                   DWSS filed a motion to dismiss the matter due to Northrop's failure to
                   include an application to set the matter for a hearing pursuant to Washoe
                   District Court Rule 32(2). The district court issued an order denying
                   Northrop's objection to the court master's findings and recommendations.
                   Northrop filed the instant appeal challenging the district court's order.
                               When the district court is asked to enter a judgment for
                   arrears in child support or alimony payments, this court reviews the
                   district court's decision for an abuse of discretion.   Folks v. Folks, 77 Nev.
45, 47-48, 359 P.2d 92, 93-94 (1961), superseded by statute on other
                   grounds as stated in Cavell v. Cavell, 90 Nev. 334, 336, 526 P.2d 330, 331
                   (1974). However, this court reviews questions of law, such as the
                   sufficiency of pleadings, de novo. See Sadler v. Pacificare of Nev., Inc., 130
                   Nev., Adv. Op. 98, 340 P.3d 1264, 1266 (2014).
                               First, Northrop argues that enforcing arrearages against him
                   was barred by the doctrine of laches due to DWSS's six-year delay in
                   bringing the action while he was incarcerated, and that the district court
                   abused its discretion in failing to address this argument. Indeed, we
                   conclude that the district court abused its discretion in failing to address
                   the equitable defense raised by Northrop.     See Haines v. Kerner, 404 U.S.
519, 520 (1972) (noting that pro se pleadings should be held "to less

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    (Vo
                stringent standards than formal pleadings drafted by lawyers"); see also
                Parkinson v. Parkinson, 106 Nev. 481, 483, 796 P.2d 229, 231 (1990)
                (concluding that a party is permitted to assert equitable defenses in a
                proceeding to enforce or modify an order for child support), abrogated on
                other grounds by River° v. Rivero, 125 Nev. 410, 216 P.3d 213 (2009);
                Willmes v. Reno Mun. Court, 118 Nev. 831, 835, 59 P.3d 1197, 1200 (2002)
                (concluding that a court's failure to exercise its available discretion can
                constitute a manifest abuse of discretion). However, we further conclude
                that the district court's failure to consider the equitable defense was
                harmless because DWSS's enforcement efforts were not barred by the
                doctrine of laches. Miller v. Burk, 124 Nev. 579, 598, 188 P.3d 1112, 1125
                (2008) ("To determine whether a challenge is barred by the doctrine of
                laches, this court considers (1) whether the party inexcusably delayed
                bringing the challenge, (2) whether the party's inexcusable delay
                constitutes acquiescence to the condition the party is challenging, and (3)
                whether the inexcusable delay was prejudicial to others."). The Miller
                factors support rejecting Northrop's laches argument. While DWSS's
                delay may have been prejudicial to Northrop pursuant to the third factor,
                the delay was not inexcusable, nor did it constitute acquiescence.
                Goodnight and DWSS sought to enforce the judgment in 2012.         See NRS
                125B.145(1), (4) (requiring that the court review a support order every
                three years upon a party's request or anytime on the basis of changed
                circumstances, but not requiring either party to make such a request
                within a certain timeframe).
                            Second, Northrop argues that DWSS failed to provide him
                with proper notice of the enforcement proceeding. We decline to address
                this argument because Northrop raises it for the first time on appeal.   See

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                Old Aztec Mine, Inc. v. Brown,   97 Nev. 49, 52-53, 623 P.2d 981, 983-84
                (1981) (concluding that failure to object below bars review on appeal).
                           Third, Northrop argues that the order enforcing child support
                improperly included interest. We disagree. The district court acted within
                its discretion by approving the court master's findings regarding interest
                payments. See M.C. Multi Family Dev., L.L.C. v. Crestdale Assocs., Ltd.,
                                           -




                124 Nev. 901, 916, 193 P.3d 536, 546 (2008) (noting that this court
                generally reviews an award of interest for abuse of discretion); see also
                Am. Sterling Bank v. Johnny Mgmt. LV, Inc.,   126 Nev. 423, 428, 245 P.3d
535, 538-39 (2010) ("An abuse of discretion occurs if the district court's
                decision is arbitrary or capricious or if it exceeds the bounds of law or
                reason." (internal quotation marks omitted)). The court master engaged in
                a thoughtful discussion with Goodnight about the merits of imposing
                interest payments on the arrearages and decided to waive interest during
                Northrop's incarceration, but require Northrop to pay interest that had
                already accrued.   See NRS 125B.140(2)(c)(1) ("The court shall determine
                and include in its order . . . [i]nterest upon the arrearages at a rate
                established pursuant to NRS 99.040, from the time each amount became
                due . . . unless the court finds that the responsible parent would
                experience an undue hardship if required to pay such amounts.").
                            Fourth, Northrop argues that the district court erred in
                approving the court master's recommendation because the
                recommendation was prospective in nature. We agree, and conclude that
                the district court ignored Nevada's statutory scheme when it approved the
                court master's prospective recommendation for child support.           See

                Settelmeyer & Sons, Inc. v. Smith & Harmer, Ltd.,    124 Nev. 1206, 1215,

                197 P.3d 1051, 1057 (2008) (noting that appellate issues involving purely

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I94Th
                legal questions are reviewed de novo).          Further, DWSS failed to
                adequately contest Northrop's argument.         See Edwards v. Emperor's
                Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006)
                (noting that if a party neglects to fulfill his or her "responsibility to
                cogently argue, and present relevant authority, in support of his [or her]
                appellate concerns," this court need not consider those claims).
                               Specifically, the district court approved the findings and
                recommendations made by the court master. The court master made a
                written finding that Northrop was unable to pay the minimum amount of
                $100 pursuant to NRS 125B.080(4) due to his incarceration, and still
                recommended that he pay the statutory minimum of $100 monthly upon
                his release.    Sanders v. State, 119 Nev. 135, 141-42, 67 P.3d 323, 328
                (2003) (concluding that a court may "take incarceration into account when
                determining whether an individual is excused from paying child support").
                Thus, the court master's recommendation was not based on Northrop's
                gross monthly income at the time of the January 2013 hearing as defined
                by NRS 125B.070(1)(a). Instead, the recommendation was presumably
                based on the court master's projection of Northrop's gross monthly income
                upon the unspecified future date of his release from prison, though the
                court master made no findings as to Northrop's future ability to secure
                employment. Such a recommendation ignores NRS 125B.080(4), which
                provides that a court should not impose the statutory minimum if it also
                makes a written finding that the obligor is unable to pay. Further, the
                recommendation subverts the plain language of NRS 125B.145(4), under
                which "[a]n order for the support of a child may be reviewed at any time
                on the basis of changed circumstances." For example, should Northrop
                remain unable to earn an income upon his release and seek modification,

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                he would be required to take the matter to court and argue that
                circumstances have not changed—specifically, that he is still unable to pay
                the arrearages—rather than arguing that circumstances        have changed.

                We therefore conclude that the master's findings and recommendations
                create practical concerns, and the district court erred in approving those
                findings and recommendations.' Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 2




                                                   Gibbons




                cc: Hon. Bridget Robb Peck, District Judge
                     Mario D. Valencia
                     Attorney General/Reno
                     Washoe District Court Clerk


                       1 0nremand, we instruct the district court to remand the matter to
                the court master for recommendations that comport with Nevada's
                statutory child support scheme, as delineated in this order.

                       2 Wehave considered the parties' remaining arguments and conclude
                that they are without merit.


SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A